Name: Council Regulation (EC) No 1263/2000 of 8 June 2000 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: chemistry;  industrial structures and policy;  agricultural activity;  tariff policy
 Date Published: nan

 Avis juridique important|32000R1263Council Regulation (EC) No 1263/2000 of 8 June 2000 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products Official Journal L 144 , 17/06/2000 P. 0004 - 0005Council Regulation (EC) No 1263/2000of 8 June 2000amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) By virtue of Regulation (EC) No 2505/96(1), the Council opened Community tariff quotas for certain agricultural and industrial products. Community demand for the products in question should be met under the most favourable conditions. Community tariff quotas should therefore be opened at zero rates of duty for appropriate volumes and increased in the case of certain existing tariff quotas, while avoiding any disturbance to the markets for these products.(2) Regulation (EC) No 2505/96 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1For the quota period from 1 January to 31 December 2000, Annex I to Regulation (EC) No 2505/96 shall be amended as follows:- order number 09.2950: the amount of the tariff quota shall be altered to 5000 tonnes.Article 2The table set out in the Annex to this Regulation shall be added to the table in Annex I to Regulation (EC) No 2505/96.Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000, except for Article 1 which shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 8 June 2000.For the CouncilThe PresidentG. Oliveira Martins(1) OJ L 345, 31.12.1996, p. 1. Regulation as last amended by Regulation (EC) No 2745/1999 (OJ L 331, 23.12.1999, p. 17).ANNEX>TABLE>